         Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 BIANCA SLATER,

       Plaintiff,                      Civil Action No. ____________

 v.

 DAGGA BOY DOUGLASVILLE,               JURY TRIAL DEMANDED
 LLC,

       Defendant.


                                 COMPLAINT

      Plaintiff Bianca Slater (“Plaintiff”) brings this action against Dagga Boy

Douglasville, LLC (“Defendant”) and alleges as follows:

                              INTRODUCTION

      This lawsuit is brought against Defendant under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid minimum wages and other

damages owed to Plaintiff. Defendant owns and operates Steak ‘n Shake franchised

restaurants.




                                        1
           Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 2 of 9




                          JURISDICTION AND VENUE

      1.      The FLSA authorizes court actions by private parties to recover

damages for violations of the FLSA’s wage and hour provisions. Jurisdiction over

Plaintiff’s FLSA claims is based on 29 U.S.C. § 201, et seq., and 28 U.S.C. § 1331.

      2.      Venue in this district and division is proper pursuant to 28 U.S.C. §

1391(b) and (c) because Plaintiff worked for Defendant in this district during all

times material to this action.

                                     PARTIES

      3.      Defendant Dagga Boy Douglasville, LLC is a Georgia Limited

Liability Corporation with its principal offices located at P.O Box 632, Cartersville,

Georgia, 30120.

      4.      Defendant has owned and operated franchised Steak ‘n Shake

restaurants in Georgia during the three (3) year period preceding the filing of this

Complaint.

      5.      Plaintiff was employed by Defendant as a tipped-employee (server)

within the applicable statute of limitations at Defendant’s Douglasville, Georgia

location.




                                          2
           Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 3 of 9




                                    ALLEGATIONS

      6.        Plaintiff was employed by Defendant as a tipped employee and worked

as a server at one of Defendant’s Steak ‘n Shake restaurants located in Douglasville,

Georgia during all times material to this action.

      7.        Defendant employed Plaintiff as a tipped employee to serve its

customers at its Steak ‘n Shake restaurant where Plaintiff worked.

      8.        At all times material to this action, Plaintiff was an “employee” of

Defendant as defined by Section 203(e)(1) of the FLSA and worked for Defendant

within the territory of the United States within three (3) years preceding the filing of

this lawsuit.

      9.        At all times material to this action, Defendant has been an enterprise

engaged in interstate commerce or in the production of goods for commerce as

defined by Section 203(s)(1) of the FLSA, with annual revenue in excess of

$500,000.00 and its tipped employees, including Plaintiff, likewise have engaged in

interstate commerce during all relevant times.

      10.       Plaintiff is entitled to at least the applicable FLSA minimum wage rates

of pay for hours worked per week within weekly pay periods during the three (3)

years preceding the filing of this Complaint.



                                            3
        Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 4 of 9




      11.    Defendant had a common plan, policy and practice of compensating

Plaintiff under a tip-credit compensation program in which she was to be paid a sub-

minimum wage hourly rate of pay ($2.13 per hour) with her tips to be credited

toward the applicable FLSA minimum wage rate of at least $7.25 per hour.

Defendant was to supplement her pay for any differences in reaching $7.25 per hour

when her credited tips and sub-minimum wage hourly rate of pay did not equate to

at least the federal minimum wage rate of $7.25 per hour.

      12.    However, Defendant failed to comply and adhere to such plan and,

instead, had a common practice of failing to compensate Plaintiff the difference

between her credited tips/sub-minimum wages and $7.25 per hour, as required by

the FLSA.

      13.    Defendant merely assumed Plaintiff earned enough tips each shift to

amount to the difference between the sub-minimum wage amount she received and

$7.25 per hour. As a result, Defendant regularly claimed a tip-credit for hours

worked in weeks in which Plaintiff’s tips, when added to a tip-credit rate, did not

equate to the federal minimum wage of $7.25 per hour.

      14.    There were numerous shifts within weekly pay periods of the applicable

statutory limitations period in which Plaintiff earned fewer tips than the difference



                                         4
        Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 5 of 9




between the sub-minimum wage pay she received and the FLSA required hourly rate

of pay of at least $7.25 per hour, without Defendant supplementing the difference.

      15.    As a result, Plaintiff was paid less than the FLSA required minimum

wage within such weekly pay periods.

      16.    Plaintiff also routinely spent hours, while compensated pursuant to a

tip-credit of less than $7.25 per hour, of each shift performing tasks entirely

unrelated to her tip producing duties (i.e., “dual occupation” duties) including, but

not limited to: stocking, cleaning bathrooms, and mopping floors.

      17.    In addition, Plaintiff also regularly spent more than twenty percent

(20%) of her regularly scheduled shifts performing tasks tangentially related to her

tipped occupation, but themselves non-tip producing (such as refilling salt and

pepper shakers, filing condiments, refilling condiments, and rolling silverware), all

while compensated pursuant to a tip credit.

      18.    Plaintiff would spend more than twenty percent (20%) of her regularly

scheduled shifts performing tasks tangentially related to her tipped occupation, but

themselves non-tip producing (such as refilling salt and pepper shakers, filing

condiments, refilling condiments, and rolling silverware), all while compensated

pursuant to a tip credit, on every shift she worked.



                                          5
         Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 6 of 9




      19.    Defendant’s failure to pay Plaintiff the applicable FLSA minimum

wage for all hours worked per week within weekly pay periods during all times

material to this action was willful, was done with reckless disregard to established

FLSA regulations and principles, and was without a good faith basis.

      20.    Although at this stage Plaintiff is unable to state the exact amount owed

to her, she believes such information will become available during the course of

discovery. However, under the FLSA, when an employer fails to keep complete and

accurate time records, employees may establish the hours worked solely by their

testimony and the burden of proof of overcoming such testimony shifts to the

employer.

                                    COUNT I
           VIOLATION OF THE FAIR LABOR STANDARDS ACT,
        29 U.S.C. § 201, et seq. – FAILURE TO PAY MINIMUM WAGE

      21.    Plaintiff hereby incorporates all of the preceding paragraphs herein.

      22.    At all relevant times, Plaintiff was Defendant’s employee and was

entitled to the FLSA’s protections.

      23.    Defendant is an “employer” covered by the FLSA.

      24.    The FLSA entitles employees to minimum hourly compensation of at

least $7.25 for hours worked under forty (40) in a week, see 29 U.S.C. § 206(b).

      25.    Defendant’s policy and practice of requiring Plaintiff to work without

                                          6
         Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 7 of 9




receiving the applicable FLSA minimum wage rates of pay for all hours worked, by

crediting tips she did not receive into her pay records, resulted in a failure to satisfy

its minimum wage obligations to Plaintiff.

      26.       As such, Defendant violated the FLSA by failing to pay Plaintiff the

required FLSA minimum wage rate of pay for all hours worked during the three (3)

year period preceding the filing of this Complaint.

      27.       In violating the FLSA, Defendant acted willfully and with reckless

disregard of clearly applicable FLSA provisions and without a good faith basis for

such failure.

      28.       Due to Defendant’s aforementioned violations, Plaintiff is entitled to

recover her unpaid minimum wages for all hours worked within applicable weekly

pay periods during all times material, actual and liquidated damages (including the

employer’s share of FICA, FUTA, state unemployment insurance, and any other

required employment taxes) reasonable attorneys’ fees and costs and disbursements

of this action, pursuant to 29 U.S.C. § 216(b).




                                            7
        Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 8 of 9




                             PRAYER FOR RELIEF

       Whereas, Plaintiff requests this Court to grant the following relief against

Defendant:

A.    An award of compensation for unpaid minimum wages to Plaintiff at the

      applicable FLSA minimum wage rates of pay;

B.    An award of liquidated damages to Plaintiff;

C.    An award of prejudgment interest (to the extent liquidated damages are not

      awarded) and post-judgment interest at the applicable legal rate to Plaintiff;

D.    An award of costs, expenses, and disbursements relating to this action together

      with reasonable attorneys’ fees and expert fees to Plaintiff;

E.     A ruling that the three-year statutory period for willful violations under the

      FLSA shall apply in this action, and;

F.    Such other general and specific relief as this Court deems just and proper.

                             JURY TRIAL DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all issues so triable.




                                          8
       Case 1:20-cv-04592-MHC Document 1 Filed 11/10/20 Page 9 of 9




Dated: November 10, 2020.         Respectfully Submitted,

                                  /s/ Justin M. Scott
                                  Justin M. Scott
                                  Georgia Bar No. 557463
                                  SCOTT EMPLOYMENT LAW, P.C.
                                  160 Clairemont Avenue, Suite 610
                                  Decatur, Georgia 30030
                                  Telephone: 678.780.4880
                                  Facsimile: 478.575.2590
                                  jscott@scottemploymentlaw.com

                                        &

                                  Robert E. Morelli, III* (TN BPR #037004)
                                  JACKSON, SHIELDS, YEISER, HOLT,
                                  OWEN & BRYANT
                                  Attorneys at Law
                                  262 German Oak Drive
                                  Memphis, Tennessee 38018
                                  Tel: (901) 754-8001
                                  Fax: (901) 759-1745
                                  rmorelli@jsyc.com

                                  Attorneys for Plaintiff

                                  * Pro Hac Vice to be filed




                                    9
